Citation Nr: 1205894	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for multiple arthralgias, claimed as joint pain.  

5.  Entitlement to service connection for carpal tunnel syndrome.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  

8.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected disability.  

9.  Entitlement to service connection for a hypertension, to include as secondary to service-connected disability.  

10.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Jacque DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1954, to include service as a gunner and gun commander in Battery A, 85th Antiaircraft Artillery Gun Battalion.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying the Veteran's claims for service connection for multiple disorders.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in December 2011.  No additional documentary evidence was received at that time.  The Veteran provided clarification at that time that he was withdrawing certain issues that had been developed and certified for appeal and was seeking service connection on direct and/or secondary bases for his claimed PTSD, heart disorder, hypertension, sleep apnea, and diabetes mellitus.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to service connection for PTSD, heart disorder, hypertension, sleep apnea, and diabetes mellitus, to include as applicable as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED directly to the RO based on representation by counsel.  


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting withdrawal of this appeal as to his entitlement to service connection for a right knee disorder, left knee disorder, hearing loss, multiple arthralgias claimed as joint pain, and carpal tunnel syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of this appeal this appeal as to his entitlement to service connection for a right knee disorder, left knee disorder, hearing loss, multiple arthralgias claimed as joint pain, and carpal tunnel syndrome, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal for entitlement to service connection for a right knee disorder, left knee disorder, hearing loss, multiple arthralgias claimed as joint pain, and carpal tunnel syndrome, by virtue of his testimony at a Board hearing in December 2011, that was reduced to writing in the form of a hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and that portion of the appeal must be dismissed. 


ORDER

The appeal as to the issues involving the Veteran's entitlement to service connection for a right knee disorder, left knee disorder, hearing loss, multiple arthralgias claimed as joint pain, and carpal tunnel syndrome, is dismissed. 


REMAND

Notice is taken that, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor leading to PTSD.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

75 Fed. Reg. 39843  (July 13, 2010). 

The RO has not considered the following regulation or otherwise determined that it is inapplicable to the facts of this case.  The Veteran alleges that at least one of his claimed stressors leading to PTSD entails a perceived fear of hostile enemy or terrorist action and, as such, further evidentiary development, as provided by the recent regulatory change, is necessitated.  In this regard, the Veteran has alleged that while serving in Okinawa in or about June 1954 he was awakened nightly and summoned to man a 90-millimeter antiaircraft gun based on intrusion by inbound unidentified aircraft.  According to the Veteran, the aircraft were identified by radar and the gun was locked onto the target, awaiting the order to fire, and that he was trained to react in each instance as if an active attack was occurring.  Notwithstanding the absence of most service treatment and personnel records of the Veteran, through no fault on his part, the Veteran seeks VA assistance in verifying whether his location in Okinawa was subject to intrusion by unidentified aircraft as might be considered a stressor under the above-referenced change to 38 C.F.R. § 3.304(f).  This requires remand for the additional actions set forth in the amended § 3.304(f) to be undertaken. 

The Veteran also indicates that the disputed sleeping patterns he experienced in service, to include his service in Okinawa, may have led to the postservice onset of sleep apnea.  He further alleges that service connection for a heart disorder, hypertension, sleep apnea, and diabetes mellitus, secondary to service-connected PTSD, is warranted.  Remand for a VA examination and medical opinion relating to sleep apnea is in order, and in the event that service connection for PTSD is granted on remand, VA medical examinations and medical opinions as to causation and aggravation of the claimed secondary disorders would also be necessary.  

Accordingly, this portion of the appeal is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

2.  Undertake whatever actions are necessary to verify the intrusion or possible intrusion of unidentified aircraft in or about June 1954 with respect to an area north of Kadena Air Base in Okinawa, Japan, where the Veteran was a gunner and gun commander of a 90-millimeter antiaircraft gun in Battery A, 85th Antiaircraft Artillery Gun Battalion.  These verification efforts should be undertaken through contact with the National Personnel Records Center, National Archives and Records Administration, the applicable service department, and U.S. Army and Joint Services Records Research Center (USAJSRRC) and use of all relevant secondary sources, as well as a search of unit records, morning reports, unit diary records, and incident reports, to the extent that such records are available. 

3.  Schedule the Veteran for a VA psychiatric or psychological examination to determine if any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to any such stressor.  The VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  He should be provided the Veteran's claims folder for review.  

The examiner should then offer an opinion addressing the following questions, with full supporting rationale: 

Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to specify whether or not any of the Veteran's claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity? 

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service nexus as to find against that matter.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Schedule the Veteran for a VA medical examination in order to ascertain the nature and etiology of his sleep apnea.  The VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  He should be provided the Veteran's claims folder for review.  

The examiner(s) should then offer an opinion addressing the following questions: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea originated in service or otherwise attributable thereto or any incident thereof?  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea was caused or aggravated by PTSD, if in fact PTSD is found to be present and linked to an inservice stressor, such as exposure to a perceived hostile or terrorist threat?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as to find against matters.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  If and only if PTSD is found to be present and linked to an inservice stressor, to include a perceived hostile or terrorist threat, schedule the Veteran for VA medical examinations in order to ascertain the nature and etiology of his claimed heart disorder, hypertension, and diabetes mellitus.  The VA examiner(s) should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  The VA examiner(s) should be provided the Veteran's claims folder for review.  

The examiner(s) should then offer an opinion addressing the following questions: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any heart disorder, hypertension, and/or diabetes mellitus now present originated in service or otherwise attributable thereto or any incident thereof, or was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such disorder manifested? 

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any heart disorder, hypertension, and/or diabetes mellitus now present was caused or aggravated by PTSD?

The examiner(s) is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as to find against matters.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner(s) is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Lastly, adjudicate the claims for direct and secondary service connection remaining on appeal on the basis of all pertinent evidence and all governing law and regulations, including the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


